Citation Nr: 1603175	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Appellant is the surviving spouse of the Veteran who died in September 2011 and served his country honorably on active duty from July 1968 to April 1971.
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota (hereinafter, "Agency of Original Jurisdiction" or "AOJ").  

The issue of entitlement to service connection for the cause of the Veteran's death was previously before the Board in April 2014 and April 2015.  By way of background, in April 2014, the Board denied service connection for the Veteran's esophageal cancer and remanded the issue of entitlement to service connection for the Veteran's cause of death for the issuance of a statement of the case.  The statement of the case was issued on August 2014, the Appellant filed a substantive appeal in August 2014, and the claim was returned to the Board for further adjudication.  

In April 2015, the Board again remanded the cause of death claim because it was inextricably intertwined with the issue of entitlement to service connection for esophageal cancer which was then on appeal before the Court of Appeals for Veterans Claims (Court).  On remand, the AOJ was instructed to issue a supplemental statement of the case on the issue of entitlement to service connection for the Veteran's cause of death after the Court issued its judgment on the issue of entitlement to service connection for esophageal cancer.  The Court affirmed the Board's April 2014 decision denying service connection for the Veteran's esophageal cancer and issued a mandate on June 8, 2015.  After the AOJ issued a supplemental statement of the case in August 2015, the appeal was returned to the Board for further adjudication.  However, as will be explained further below, this matter must be remanded for further development.
 
The issue of entitlement to additional burial benefits was also before the Board in April 2015, when it was remanded for the issuance of a statement of the case.  The statement of the case was issued in June 2015; however, the Appellant did not file a substantive appeal as to this issue, so it is not now before the Board.

The physical claims file and the file on the VBMS paperless claims processing system have been reviewed.  Accordingly, future consideration of this Appellant's case should take into account the existence of both the physical and electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the Veteran's cause of death.  38 U.S.C.A. § 1310.  On May 1, 2012, the Appellant submitted a statement in support of her claim on a VA Form 21-4138, along with a release of information form authorizing the VA to obtain the Veteran's final medical records (dated in September 2011) from MD Anderson Cancer Center.  While the claims file contains April 2011 records from MD Anderson Cancer Center, it does not appear that the identified records were ever sought or obtained.  As these records may be relevant to the issue on appeal and the VA has a duty to make reasonable efforts to assist the Appellant in obtaining these records, remand is necessary.  See 38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

Accordingly, the case is REMANDED for the following actions:

1.   Ask the Appellant to reauthorize the release of the Veteran's final medical records from MD Anderson Cancer Center, then make reasonable efforts to obtain those records.

2.  After completing the above actions and any additional development deemed necessary, readjudicate the claim.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


